Exhibit 99.1 FOR IMMEDIATE RELEASE: April 22, 2009 CONTACT: Doug Hemer Aetrium Incorporated (651) 773-4274 NASDAQ: ATRM AETRIUM REPORTS FIRST QUARTER RESULTS St. Paul, Minn. (4/22/09)—Aetrium Incorporated (Nasdaq:ATRM) today announced results for its first quarter ended March 31, 2009. Revenue for the quarter was $1,751,000, down from revenue of $2,851,000 in the fourth quarter of 2008. Net loss for the quarter was $740,000, or $0.07 per share, as compared to a net loss of $687,000, or $0.06 per share, in the fourth quarter of 2008. “The semiconductor industry continued to react aggressively in the first quarter to the mounting worldwide economic crisis and its severe impact on the demand for semiconductors," Joseph C. Levesque, president and chief executive officer, commented. “Semiconductor production fell precipitously in the previous quarter and it fell further in first quarter 2009 to its lowest level since 2003. Demand for production equipment in our segment of the industry continued to fall as well, reaching its lowest level in over 15 years. By quarter end, however, some semiconductor manufacturers were reporting an increase in demand, indicating perhaps that the industry is already moving toward equilibrium in these difficult times, and some forecasters are now predicting an improving second half of 2009 with a return to more seasonal trends. We believe, however, that improving worldwide economies and a rebuilding of worldwide demand for semiconductors are key to a return to more robust demand for semiconductor production equipment.” “Our operating results reflected the challenges of these industry conditions,” Levesque continued. “Our gross margins fell in first quarter 2009 as we absorbed the inefficiencies of a lower revenue level. However, through our aggressive cost cutting measures, we were able to achieve substantial reductions in each of our operating expense categories, and thus minimized our operating loss and cash outflow. We also drew down significantly on our existing inventories to further minimize cash outflow. At the same time, we continued our aggressive program of penetrating new customer accounts and our substantial investment in new product development. We have no special insight on when conditions may improve, and we will continue to manage Aetrium to weather even an extended down cycle while at the same time preparing to take full advantage of opportunities when conditions improve.” Certain matters in this news release are forward-looking statements which are subject to risks and uncertainties that could cause actual results to differ materially from those projected. Such risks and uncertainties include, but are not limited to, adverse domestic or global economic conditions, slowing growth in the demand for semiconductor devices, the volatility and cyclicality of the microelectronics industry, changes in the rates of capital expenditures by semiconductor manufacturers, progress of product development programs, unanticipated costs associated with the integration or restructuring of operations, and other risk factors set forth in the company’s SEC filings, including its Form 10-K for the year ended December 31, 2008. Aetrium, based in North St. Paul, Minnesota, is a leading supplier of proprietary technologies and equipment that are used by the worldwide semiconductor industry to test integrated circuits.The company’s products are used by customers to advance reliability, improve quality, increase product yield or improve manufacturing processes.Aetrium’s common stock is publicly traded on the Nasdaq market under the symbol ATRM.More information about Aetrium is available on the internet at www.Aetrium.com. Aetrium Incorporated Consolidated Statements of Operations (Unaudited) (in thousands, except per share data) Three Months endedMarch 31, 2009 2008 Net sales $ 1,751 $ 5,635 Cost of goods sold 1,251 2,859 Gross profit 500 2,776 Gross profit percent 28.6 % 49.3 % Operating expenses: Selling, general and administrative 1,200 1,702 Research and development 475 776 Total operating expenses 1,675 2,478 Income (loss) from operations (1,175 ) 298 Interest income, net 38 120 Income (loss) before income taxes (1,137 ) 418 Income tax benefit (expense) 397 (155 ) Net income (loss) $ (740 ) $ 263 Income (loss) per share: Basic $ (0.07 ) $ 0.02 Diluted $ (0.07 ) $ 0.02 Weighted average common shares outstanding: Basic 10,598 10,554 Diluted 10,598 10,829 Aetrium Incorporated Consolidated Balance Sheets (Unaudited) (In Thousands) March 31, December 31, 2009 2008 Assets: Current assets: Cash and cash equivalents $ 11,158 $ 11,629 Accounts receivable, net 1,219 1,539 Inventories - operations 8,447 9,120 Inventories -shipped equipment, subject to revenue deferral 147 42 Deferred income taxes 127 127 Other current assets 332 298 Total current assets 21,430 22,755 Property and equipment, net 146 143 Deferred income taxes 2,887 2,489 Other assets 187 215 Total assets $ 24,650 $ 25,602 Liabilities and shareholders' equity: Current liabilities: Current portion of long-term debt $ - $ 12 Trade accounts payable 296 571 Other current liabilities 856 919 Total current liabilities 1,152 1,502 Shareholders' equity 23,498 24,100 Total liabilities and shareholders' equity $ 24,650 $ 25,602
